[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 10-11613               DECEMBER 16, 2010
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                       ________________________

                        Agency No. A096-101-148

SOPHIE EPOSI LINGONDO,


                                                                     Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.
                     __________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (December 16, 2010)

Before BLACK, HULL and FAY, Circuit Judges.

PER CURIAM:
      Sophie Eposi Lingondo, a native and citizen of Cameroon, petitions for

review of the Board of Immigration Appeals’ (BIA) decision affirming the

Immigration Judge’s (IJ) denial of asylum and withholding of removal under the

Immigration and Nationality Act (INA), and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment

or Punishment (CAT). On review, Lingondo argues (1) the IJ violated her due

process rights and (2) she established a well-founded or likely fear of future

persecution. We review each issue in turn.

                                         I.

      Lingondo first argues the IJ violated her due process rights by depriving her

of a fair removal hearing. She contends the IJ did not act as a neutral fact-finder,

prejudged her claim, assumed the Government’s role, and inhibited her counsel

from conducting a meaningful direct examination.

      We lack jurisdiction to review claims the petitioner failed to raise before the

BIA, regardless of whether the BIA addressed the claims sua sponte.

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250–51 (11th Cir. 2006).

A due process claim that alleges a petitioner was “denied a full and fair hearing

before a neutral fact-finder is precisely the kind of procedural error which requires

exhaustion.” Amaya-Artunduaga, 463 F.3d at 1251. Lingondo failed to raise any


                                          2
claim concerning the denial of a fair hearing, bias, or a due process violation to the

BIA. Because she failed to exhaust the issue we lack jurisdiction to consider it.

                                          II.

      Lingondo next argues the BIA erred by concluding she failed to

demonstrate a well-founded fear of future persecution. She claims her husband’s

tribe targeted her family after her husband refused to become chief, and she

believes the tribe will come after her if she returns to Cameroon. She contends if

her husband has been killed, she could suffer the same fate, or if he is alive, she

may be captured to force him out of hiding. Alternatively, if her husband has

become chief, she fears she will be subjected to female genital mutilation (FGM).

      We review the BIA’s conclusions under the substantial-evidence test, and

the BIA’s conclusions will be affirmed if supported by reasonable, substantial, and

probative evidence based upon the record as a whole. Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1286 (11th Cir. 2005) (citation omitted). For us to reverse the

BIA’s decision under this test, we must find the record compels a contrary

conclusion, not merely that it supports one. Adefemi v. Ashcroft, 386 F.3d 1022,

1027 (11th Cir. 2004).

      An applicant can establish a well-founded fear of future persecution by

showing a fear based upon a reasonable possibility of future persecution on


                                          3
account of a protected ground, that is both “subjectively genuine and objectively

reasonable.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1352 (11th Cir.

2009). An alien can establish a nexus between the fear of persecution and a

protected ground “by presenting specific, detailed facts showing a good reason to

fear that he or she will be singled out for persecution on account of such

[protected] ground.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1200 (11th Cir.

2009) (citation and quotation omitted). An alien can also establish a well-founded

fear of future persecution by showing a “pattern or practice” in the subject country

of persecuting “a group of persons similarly situated to the applicant on account of

[a protected ground]” and her own membership in such a group. 8 C.F.R.

§ 208.13(b)(2)(iii).

      Substantial evidence supports the BIA’s determination that Lingondo failed

to establish her eligibility for asylum. If tribesmen had killed her husband, as she

testified she believed, Lingondo did not have an objective reason to fear capture,

FGM, or death, because those fears revolved around the tribe’s continued interest

in her husband. Kazemzadeh, 577 F.3d at 1352. There is no objective basis for

her fear of future harm in Cameroon, as it has been eight years since her husband

was chosen to be chief and there is no evidence the tribe has any continuing

interest in him or Lingondo. Lingondo also failed to establish a pattern or practice


                                          4
of persecution against similarly situated persons, providing no evidence about the

widows of men who refused to become chief later being harmed. 8 C.F.R.

§ 208.13(b)(2)(iii). Thus, the record does not compel the conclusion that

Lingondo had a good reason to fear being singled out for future persecution on

account of her husband’s status or that she demonstrated a pattern or practice

against similarly situated persons. Her withholding of removal and CAT relief

claims also fail because they were based on the same facts as her asylum claim,

and she failed to meet the lower burden under asylum. See Rodriguez Morales v.

U.S. Att’y Gen., 488 F.3d 884, 891 (11th Cir. 2007).

      DISMISSED IN PART AND DENIED IN PART.




                                         5